                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00727-RJC-DCK

LA MICHOACANA NATURAL, LLC,          )
                                     )
            Plaintiff,               )
                                     )
              v.                     )
                                     )                         ORDER
LUIS MAESTRE, d/b/a La Michoacana    )
and/or La Linda Michoacana, ADRIANA  )
TERAN, d/b/a La Michoacana and/or La )
Linda Michoacana, and LA MICHOACANA, )
                                     )
            Defendants.              )

      THIS MATTER comes before the Court on Defendants’ request to revoke the

pro hac vice admission of Plaintiff’s counsel Stephen L. Anderson, (Doc. No. 106),1

and on its own motion.

I.    OVERVIEW

      This is a trademark infringement case between Plaintiff La Michoacana

Natural, LLC and Defendants Luis Maestre, Adriana Teran, and La Michoacana.

Maestre’s and Teran’s primary language is Spanish, and at critical junctures in this

litigation they proceeded pro se.   As discussed more fully below, Anderson took

advantage of Defendants’ pro se status. More importantly for purposes of this motion,

Anderson misled the Court to believe that Maestre never responded to Plaintiff’s




1Defendants’ motion seeks other relief in addition to revocation of Anderson’s pro hac
vice admission. Due to the egregiousness of Anderson’s misconduct, the Court elects
to rule on Anderson’s pro hac vice status immediately. The Court will resolve the
remainder of Defendants’ motion in a separate order.
requests for admission and procured judgment in Plaintiff’s favor on that falsehood,

made misrepresentations to the Court regarding the contents of a package he

received from Defendants, and engaged in unprofessional conduct towards third

parties and Defendants. For these reasons, the Court deems Anderson’s pro hac vice

admission revoked.

II.   BACKGROUND

      Plaintiff filed its Complaint on December 19, 2017. (Doc. No. 1.) That same

day, Anderson was admitted pro hac vice to represent Plaintiff in this matter. (Doc.

No. 5.)

      On April 23, 2018, Plaintiff moved for a preliminary injunction. (Doc. No. 22.)

Defendants were proceeding pro se at the time and did not file a response to Plaintiff’s

motion. The Court scheduled a hearing on the motion for June 1, 2018.

      On May 31, 2018—the day before the hearing on Plaintiff’s motion for a

preliminary injunction—Anderson went to Mochica, a restaurant owned and

operated by Maestre’s aunt located in the same shopping center as Maestre’s

restaurant at issue in this litigation. (Doc. No. 112, ¶ 3; Doc. No. 117, ¶¶ 1–2.)

Rebecca Garcia, a Mochica employee, was at the restaurant when Anderson arrived.

(Doc. No. 112, ¶¶ 2–3.) There is a dispute as to what was said at the restaurant.

According to Garcia’s declaration, Anderson asked for “Luis” and she responded that

she did not know which Luis he was referring to. (Doc. No. 112, ¶ 3.) Garcia states

that Anderson then called her a “fucking liar” and threatened to burn the restaurant

down with her in it. (Doc. No. 112, ¶ 6.) Conversely, Anderson states that he was



                                           2
supposed to meet with Maestre that morning and when he tried to get information

from Garcia as to where Maestre was, Garcia started yelling at him and asked him

to leave, at which point he said “I will be back and you can tell [Maestre] that hiding

from me won’t help him.” (Doc. No. 122-2, ¶ 18.) Anderson denies threatening to

burn the restaurant down.2

      Notwithstanding the dispute as to what was said, it is indisputable that

Anderson approached Garcia at the counter and gave her the middle finger, see the

date- and time-stamped image below:




(Doc. No. 112, ¶ 4.) Garcia reported the incident to the police that same day and

immediately quit her job at Mochica. (Doc. No. 112, ¶¶ 8–9; Doc. No. 109-4.)




2  The Court elects not to resolve this factual dispute notwithstanding the
circumstances that strongly corroborate Garcia’s claim of intimidation, including
that she immediately quit her job, the incident was reported to the police, and
Anderson’s pattern of disrespect demonstrated repeatedly in court, such as his habit
of calling people liars—“fucking liar” according to Garcia, and “blatant liar” in court.
(Mar. 3, 2020 Hearing Transcript [“Tr.”] 39:14–15.) The insulting gesture by an
attorney to a potential witness is enough.
                                           3
         The Court held a hearing on Plaintiff’s motion for a preliminary injunction the

next day. Either before or after the hearing,3 Anderson stopped Maestre and Teran

in the hallway, demanded that they provide him with identification, and used his

phone to take photographs of their driver’s licenses. (Doc. No. 116, ¶ 31; Tr. 53:9–

54:3.)

         On June 15, 2018, Anderson served Plaintiff’s first requests for admission on

Maestre by mail. (Doc. No. 64-9, at 1–13.) Maestre’s responses to the RFAs were due

on July 18, 2018. Maestre was still proceeding pro se at the time; however, an

attorney named Andrea Johnson assisted Maestre in responding to the RFAs. (Doc.

No. 113, ¶ 2.) On July 23, 2018, five days after the deadline, Johnson faxed Maestre’s

RFA responses to Anderson. (Doc. No. 113, ¶¶ 2–3; Doc. No. 116, ¶¶ 32–34; Doc. No.

122-5.) Anderson received the fax that same day. (Doc. No. 31-1, ¶ 10; Doc. No. 113,

¶¶ 2–3; Doc. No. 122-5.)

         On September 27, 2018, Sonny Tran filed a notice of appearance on behalf of

Defendants. (Doc. No. 39.) On October 17, 2018, Anderson served Plaintiff’s first

RFAs on Tran—even though Anderson had received Maestre’s responses to the RFAs

approximately three months earlier. (Doc. No. 64-3, ¶ 7.)

         On February 1, 2019, Anderson filed a “Stipulation RE: Discovery Matters and

Scheduling” signed by him and Tran. (Doc. No. 50.) The Stipulation omits that

Maestre sent his RFA responses to Anderson on July 23, 2018.               Instead, the



3Maestre states that this incident occurred before the hearing, and Anderson states
that it occurred after the hearing. (Doc. No. 116, ¶ 31; Tr. 25:24–26:10, 53:9–54:3,
54:22–55:3.) The Court makes no finding on the timing of the interaction.
                                            4
Stipulation states that “Defendants have requested Plaintiff to agree that Defendant

Luis Maestre be relieved from his deemed Admissions, resulting from his failure to

file any timely response to Plaintiff’s [first RFAs] despite that Responses were due

since July 18, 2018.” (Doc. No. 50, at 5.) The Stipulation further states that on or

before February 21, 2019, Defendants shall serve Plaintiff’s attorneys with full and

complete responses to Plaintiff’s first set of discovery requests, including Plaintiff’s

RFAs, “as previously compelled by this Court.” (Doc. No. 50, at 6.) Contrary to this

statement, the Court had not compelled Defendants to respond to Plaintiff’s first

RFAs. In fact, Plaintiff did not even move to compel responses to its RFAs. Instead,

Plaintiff moved to compel initial disclosures and responses to its requests for

production and interrogatories, (Doc. No. 31), and the Magistrate Judge entered an

order compelling only initial disclosures and responses to Plaintiff’s first requests for

production and interrogatories,4 (Doc. No. 33).      The Stipulation provides that if

“Defendants strictly comply with the aforementioned terms, Defendant Luis Maestre

shall be relieved from his deemed Admissions.” (Doc. No. 50, at 6.) Tran moved to

withdraw as counsel for Defendants shortly thereafter on February 15, 2019. (Doc.

No. 53.)

      On February 22, 2019, Anderson filed a motion for sanctions grounded in part

on “Defendants’ repeated and continued failure to serve any complete or adequate

responses to” Plaintiff’s RFAs. (Doc. No. 58.) Anderson also filed a supporting



4 During the hearing on Defendants’ omnibus motion, Anderson again falsely stated
to the Court that the Magistrate Judge ordered Defendants to respond to Plaintiff’s
first RFAs. (Tr. 18:2–15, 28:7–8.)
                                           5
declaration that falsely states “as of the present date, Defendants have failed to

provide any responses to” Plaintiff’s RFAs. (Doc. No. 58-1, ¶ 5.) As stated above,

Maestre sent his responses to Plaintiff’s RFAs on July 23, 2018. (Doc. No. 31-1, ¶ 10;

Doc. No. 113, ¶¶ 2–3; Doc. No. 116, ¶¶ 32–34; Doc. No. 122-5.)

      On March 13, 2019, Anderson filed a motion for summary judgment grounded

entirely on Maestre’s purported failure to serve any responses to Plaintiff’s RFAs.

(Doc. No. 64.) Anderson also filed a supporting declaration that falsely states an

order compelling responses to the RFAs had been entered. (Doc. No. 64-3, ¶ 7.)

Further, Anderson’s declaration misleadingly states that “Plaintiff has never

received any timely responses to the RFAs.” (Doc. No. 64-3, ¶ 7.) This misleading

statement is reiterated in Plaintiff’s brief in support of its summary judgment motion.

(Doc. No. 64, at 2–3.)    Although Tran was still listed as counsel of record for

Defendants at the time of Plaintiff’s summary judgment motion, Tran filed motions

to withdraw on February 15, 2019, February 20, 2019, and February 26, 2019, and

Defendants did not file a response to Plaintiff’s summary judgment motion. (Doc.

Nos. 53, 56, & 59.)

      The Court held a hearing on Plaintiff’s motion for summary judgment and

Tran’s third motion to withdraw on May 31, 2019. During the hearing, the Court

inquired of Anderson as to the discovery responses he had received from Defendants.

In response, Anderson stated:

      I understand that sometime in April of this year a FedEx package came
      in from Mr. Maestre. However, frankly, I did not even open it or look at
      it because we already had motions for summary judgment pending,
      several orders that they respond to the motion to withdraw and, frankly,

                                          6
      we couldn’t take a deposition at that point so there really wasn’t any
      point in reading it.

(Doc. No. 109-3, at 14:13–20.) After the Court questioned Anderson regarding his

failure to look at information and documents sent to him by a defendant in this case,

Anderson changed his story: “I did go through it. . . . I didn’t say that I didn’t read

it.” (Doc. No. 109-3, at 15:16, 16:13–14.) This comment is patently false. Anderson’s

exact words that he denies saying are “I did not even open it or look at it . . . .” (Doc.

No. 109-3, at 14:15–16.) Anderson went on:

      It’s just – it didn’t make sense. They weren’t responsive. They were a
      group of documents, some were papers, some were pictures, but they did
      not correspond to any discovery requests. There was [sic] no titles or
      covers or Bates stamps. It was just a stack of paper that frankly I
      couldn’t make heads or tails of what it was supposed to be. . . . All I
      know is I got a package of paper in a FedEx envelope that was not
      complying with the court order that we’ve been waiting for. . . . When
      Pro Person sends me a stack of paper, half of it was like phone book ads
      and things. It was just no value in this case. . . . I think we even had
      trouble identifying what file it went to. . . . There really wasn’t anything
      in there that was pertaining to this – it wasn’t a response to any motion.
      It wasn’t a response to discovery, and it certainly wasn’t a response to
      [RFAs] that had been outstanding since June of 2017 [sic].

(Doc. No. 109-3, at 16:13–18:1.) The Court directed Anderson to file the contents of

the package with the Court. The Court reviewed the documents, (Doc. No. 77-1), and

found that, contrary to Anderson’s representations, the documents included

Maestre’s responses to Plaintiff’s second requests for production and interrogatories

and certainly were responsive to discovery requests.

      During the summary judgment hearing, Anderson also falsely stated to the

Court that he never received responses to Plaintiff’s first RFAs. (Doc. No. 109-3, at

11:4–5.) The Court then asked Tran where there was an indication on the docket

                                            7
that the RFAs had been responded to “in any way.” (Doc. No. 109-3, at 12:3–5.) Tran

responded:

      Your Honor, I don’t see it on the docket. But I do see, I guess, in our file
      that there was a response to the [RFAs]. I’m just not certain – I can’t
      confirm right now how and when it was submitted. But there were some
      responses to their [RFAs], and I have a couple of copies here to see
      maybe before I got involved if Mr. Anderson’s team has received these
      responses to their RFAs.

(Doc. No. 109-3, at 12:3–13.) The Court then turned to Anderson and asked: “Mr.

Anderson, have you received any responses to your [RFAs]?” (Doc. No. 109-3, at

12:14–15.) Anderson replied: “Not that I’m aware of, Your Honor. I don’t have any

in my file.” (Doc. No. 109-3, at 12:16–17.) Based on Defendants’ purported failure to

respond to Plaintiff’s first RFAs—as represented by Anderson—the Court struck

Defendants’ amended answer and counterclaim and deemed Plaintiff’s RFAs as

admitted. The Court issued an order on Plaintiff’s summary judgment motion on

June 6, 2019. The order states that “Defendants still have not responded to Plaintiff’s

[RFAs]” and grants summary judgment in favor of Plaintiff based solely on the

“unanswered” RFAs that the Court had deemed admitted. (Doc. No. 78, at 1–3.)

      The Court granted Tran’s third motion to withdraw during the summary

judgment hearing, and in November 2019, Defendants retained new counsel who filed

an omnibus motion for relief.      (Doc. No. 106.)     Plaintiff filed a response and

evidentiary materials in opposition to the motion. (Doc. Nos. 122 to 122-7 & 123.)

The Court held a hearing on Defendants’ omnibus motion on March 3, 2020. This

order is limited to the motion’s request to revoke Anderson’s pro hac vice admission.

The Court will address the remainder of the motion by separate order.

                                           8
III.   DISCUSSION

       Pro hac vice admission is a privilege, not a right. Ramirez v. England, 320 F.

Supp. 2d 368, 374 (D. Md. 2004) (citing Thomas v. Cassidy, 249 F.2d 91 (4th Cir.

1957)). It comes with duties, duties of candor and professionalism. The admission of

an attorney pro hac vice is within the Court’s discretion, A1 Procurement, LLC v.

Thermcor, Inc., No. 2:15-cv-15, 2015 U.S. Dist. LEXIS 174898, at *12 (E.D. Va. Nov.

18, 2015); Local Civil Rule 83.1(c)(1), and the Court may revoke an attorney’s pro hac

vice admission at any time, Estate of Williams v. Kelly, No. 1:18-cv-00182, 2018 U.S.

Dist. LEXIS 197756, at *4 (W.D.N.C. Nov. 20, 2018); Local Civil Rule 83.2(c).

“Grounds for revocation include violations of the North Carolina Rules of Professional

Conduct or any law or regulation, fraud, misrepresentation, lack of candor with the

Court or other misconduct.” Estate of Williams, 2018 U.S. Dist. LEXIS 197756, at

*4; see also A1 Procurement, 2015 U.S. Dist. LEXIS 174898, at *14 (“Specific grounds

for revocation can include unprofessional conduct, violation of the local rules, and a

wide variety of ethics violations.”). Moreover, “even if there is not one bold ground to

revoke an attorney’s pro hac vice admission, the Court has the discretion to revoke

an attorney’s pro hac vice status based on the combined effect of an attorney’s

misconduct and disregard for the Local Rules.” A1 Procurement, 2015 U.S. Dist.

LEXIS 174898, at *16.

       Here, Anderson’s pattern and practice of deception—misrepresentations

regarding the RFAs, misrepresentations regarding the FedEx package, and



                                           9
unprofessional conduct surrounding the preliminary injunction hearing warrant

revocation of his pro hac vice admission. The Fourth Circuit’s discussion of a lawyer’s

general   duty   of   candor   is   particularly   helpful   in    assessing   Anderson’s

misrepresentations to this Court:

      Our adversary system for the resolution of disputes rests on the
      unshakable foundation that truth is the object of the system’s process
      which is designed for the purpose of dispensing justice. . . . Even the
      slightest accommodation of deceit or a lack of candor in any material
      respect quickly erodes the validity of the process. As soon as the process
      falters in that respect, the people are then justified in abandoning
      support for the system in favor of one where honesty is preeminent.

      While no one would want to disagree with these generalities about the
      obvious, it is important to reaffirm, on a general basis, the principle that
      lawyers, who serve as officers of the court, have the first line task of
      assuring the integrity of the process. . . . The system can provide no
      harbor for clever devices to divert the search, mislead opposing counsel
      or the court, or cover up that which is necessary for justice in the end.

United States v. Shaffer Equip. Co., 11 F.3d 450, 457–58 (4th Cir. 1993).

      The evidence is indisputable that Maestre faxed his responses to Plaintiff’s

RFAs to Anderson on July 23, 2018—a mere five days late—and Anderson received

them that same day. Anderson admitted in a declaration dated July 27, 2018 that he

received Maestre’s RFA responses on July 23, 2018.                (Doc. No. 31-1, ¶ 10.)

Notwithstanding this fact, Anderson thereafter misrepresented to the Court—orally

and in sworn declarations—that Maestre never responded to the RFAs. (Doc. No. 58-

1, ¶ 5; Doc. No. 109-3, at 11:4–5, 12:14–17.) Although at other times Anderson stated

that Maestre failed to serve any “timely” responses to the RFAs, “[t]he fact that he

did not blatantly lie to the Court” in such instances does not mean that his statements

were not misleading. Dillon v. BMO Harris Bank, N.A., No. 1:13-cv-897, 2016 U.S.

                                           10
Dist. LEXIS 135219, at *42 (M.D.N.C. Sept. 30, 2016), aff’d, 891 F.3d 508 (4th Cir.

2018). “Factual statements by counsel that are so carefully worded as to be both

technically accurate and misleading by omission are of particular concern, as they

reflect an intent to lead the Court down the garden path. Courts rely on the candor

of counsel and should not have to parse an attorney’s language and representations

for loopholes, half-stated exceptions, or ‘truthiness.’” Id. at *43.

      To put it another way, that the duty is referred to as one of candor rather than

truthfulness is not for naught—one can be truthful without being candid. Anderson

had multiple opportunities to inform the Court of Maestre’s late responses to the

RFAs and should have done so. At an absolute bare minimum, Anderson should have

informed the Court of the late RFA responses when the Court issued the summary

judgment order that clearly demonstrated the Court mistakenly believed that

Maestre had not responded to the RFAs at all. Anderson did not inform the Court of

Maestre’s late RFA responses in his February 22, 2019 motion for sanctions that was

grounded in part on Defendants’ purported failure to serve any RFA responses, in his

February 22, 2019 supporting declaration (which instead falsely states that

Defendants had not responded to the RFAs), in his motion for summary judgment

that was grounded entirely on Plaintiff’s RFAs, in his declaration in support of his

summary judgment motion, during the summary judgment hearing—despite being

directly asked by the Court whether he received any responses to the RFAs—or after

the Court issued its summary judgment order that was obviously based on the

incorrect fact that Maestre never responded to the RFAs.               Anderson’s false



                                           11
representations that Maestre never responded to the RFAs, as well as his misleading

representations that Maestre failed to serve any timely responses to the RFAs,

violated Anderson’s duty of candor as an officer of the Court and Rule 3.3 of the North

Carolina Rules of Professional Conduct.5

      Despite having the opportunity to respond to Defendants’ motion both in

writing and orally at a hearing, Anderson has completely failed to provide any

meaningful response or explanation. In fact, the hearing transcript is replete with

statements by Anderson denying any wrongdoing and maintaining that he never

received responses to the RFAs because the responses he received on July 23, 2018

did not comply with the Federal Rules of Civil Procedure. (Tr. 17:21–18:1, 18:16–

19:4, 21:3–5, 23:12–21, 27:22–24, 33:5–6, 33:7–13, 34:20–21, 35:5–7.) In essence,

Anderson contends that he was justified in failing to tell the Court that Maestre in

fact sent responses to the RFAs because the responses did not comply with the rules

and, thus, were effectively nonexistent. This argument is meritless.

      As an initial matter, Anderson told the Court multiple times at the hearing on

Defendants’ omnibus motion that Maestre’s RFA responses contained objections,

suggesting that this somehow rendered the responses deficient. (Tr. 24:9–11, 27:22–

24, 33:20.) This is yet another falsity—Maestre’s RFA responses did not contain a

single objection. (Doc. No. 122-5.)

      Anderson also argues that Maestre’s RFA responses were not signed or



5 Rule 3.3(a) states: “A lawyer shall not knowingly: (1) make a false statement of
material fact or law to a tribunal or fail to correct a false statement of material fact
or law previously made to the tribunal by the lawyer.”
                                           12
verified. (Doc. No. 122, at 9; Tr. 17:24–25, 18:23–19:1, 23:12–20, 27:22–24, 33:13–

15.) Responses to RFAs are not required to be verified, and Defendants have cured

any signature deficiency. Rule 26(g)(2) states that “[o]ther parties have no duty to

act on an unsigned disclosure, request, response, or objection until it is signed, and

the court must strike it unless a signature is promptly supplied after the omission is

called to the attorney’s or party’s attention.”   Anderson first raised the lack of

signature on the RFA responses in his response to Defendants’ omnibus motion.

Thereafter, Defendants re-served the RFA responses bearing a handwritten

signature, thus curing any signature deficiency. (Doc. No. 125, ¶ 4; Doc. No. 125-1.)

Moreover, that Anderson “had no duty to act” on the RFA responses because they

lacked a signature does not explain or justify Anderson failing to inform the Court of

the responses and misleading the Court to believe that Maestre never responded to

the RFAs.

      Anderson further argues that Maestre’s responses are deficient under Rule 36.

(Doc. No. 122, at 6–8.) Rule 36(a)(4) states that “[i]f a matter is not admitted, the

answer must specifically deny it or state in detail why the answering party cannot

truthfully admit or deny it. A denial must fairly respond to the substance of the

matter; and when good faith requires that a party qualify an answer or deny only a

part of a matter, the answer must specify the part admitted and qualify or deny the

rest.” Maestre’s responses to RFAs 6 and 28 state “[t]his matter cannot be admitted

or denied” but do not state in detail why Maestre cannot truthfully admit or deny the

requests. (Doc. No. 122-5.) Of the fifty-eight RFAs, however, Maestre admits twenty-



                                         13
four requests, denies thirty requests, and admits in part and denies in part two

requests. (Doc. No. 122-5.) As these fifty-six responses are absolutely sufficient and

proper, Maestre substantially complied with Rule 36.         Moreover, Rule 36(a)(6)

provides the mechanism for addressing any deficiency in Maestre’s responses—a

deficiency in two RFA responses does not explain or justify Anderson failing to inform

the Court of the responses and misleading the Court to believe that Maestre never

responded to the RFAs.6

      In addition, Anderson contends that the RFA responses were not properly

served under Rule 5. (Doc. No. 122, at 8–9; Tr. 23:15.) It is true that Maestre did not

properly serve the responses under Rule 5; however, Maestre was proceeding pro se

at the time, and “[a]lthough the rules of civil procedure apply equally to pro se

litigants as well as litigants with representation, this court does not expect a pro se

litigant to perfectly comply with all procedural rules.” Fireman’s Ins. Co. v. Herbert,

No. 4:04cv139, 2005 U.S. Dist. LEXIS 38218, at *7 (E.D. Va. Dec. 20, 2005); see also

Mandizha v. Bank of Am. Corp., 3:17-cv-00258, 2018 U.S. Dist. LEXIS 140757, at *3

(W.D.N.C. Aug. 20, 2018) (stating that “[t]he greater latitude awarded to pro se

litigants entitles them to more lenient enforcement of the Federal Rules of Civil

Procedure”). The Fourth Circuit has stated that “trial courts are encouraged to

liberally treat procedural errors made by pro se litigants, especially when a technical




6 Rule 36(a)(6) states: “The requesting party may move to determine the sufficiency
of an answer or objection. . . . On finding that an answer does not comply with this
rule, the court may order either that the matter is admitted or that an amended
answer be served.”
                                          14
or arcane procedural rule is involved.” Bauer v. Comm’r of the IRS, 97 F.3d 45, 49

(4th Cir. 1996). Anderson did not raise any objection to service until his response to

Defendants’ omnibus motion, and the Court likely would have excused Maestre’s

noncompliance with Rule 5, especially because Anderson in fact received the

responses. And again, that Maestre improperly served the responses does not justify

or explain Anderson failing to inform the Court of the responses and misleading the

Court to believe that Maestre never responded to the RFAs.

      Moreover, that Maestre responded to the RFAs late did not obviate the need

for Anderson to inform the Court that Maestre in fact responded, albeit late.

Although Rule 36(a)(3) provides that a request is admitted if a party fails to timely

respond to the request, a district court has broad discretion to find such a request not

admitted. Nguyen v. CAN Corp., 44 F.3d 234, 242–43 (4th Cir. 1995). Even in cases

with represented litigants, courts draw a distinction between late responses and a

complete failure to respond: “[C]ourts are particularly responsive to allowing late

answers to requests for admission when summary judgment is involved. . . . It does

not further the interests of justice to automatically determine the issues of a lawsuit

and enter summary judgment against a party because a deadline is missed.”

Lonewolf v. Garrett, No. 5:18cv00004, 2019 U.S. Dist. LEXIS 77290, at *16 (W.D. Va.

May 7, 2019) (omission in original); see also Daimler Tr. v. Prestige Anapolis, LLC,

No. 16-00544, 2017 U.S. Dist. LEXIS 112846, at *12 (D. Md. July 18, 2017) (stating

that unanswered RFAs can serve as the basis for summary judgment but recognizing

that, “in the posture of summary judgment, late responses should not be summarily



                                          15
rejected”). Courts are especially inclined to accept late responses to RFAs when pro

se litigants are involved. Aramark Unif. & Career Apparel, LLC v. Hernandez, No.

7:16-cv-336, 2018 U.S. Dist. LEXIS 15189, at *7–8 (E.D.N.C. Jan. 31, 2018)

(recognizing that a court’s discretion to find RFAs not to be admitted “may be

especially warranted in cases involving pro se litigants” and declining to deem the

RFAs admitted where pro se defendant served late responses).

      Last, during the hearing on Defendants’ omnibus motion, Anderson repeatedly

referred to the February 1, 2019 Stipulation.7 (Tr. 19:5–12, 23:7–11, 25:5–7, 34:9–

19.) As discussed above, the Stipulation was signed by Anderson and Defendants’

former counsel, Tran, who got involved in this case after Maestre sent his RFA

responses to Anderson. It is unclear whether Anderson informed Tran of Maestre’s

late RFA responses once Tran got involved, but the evidence suggests Anderson did

not so inform Tran for at least three reasons. First, after Tran made an appearance

in this action, Anderson inexplicably served Plaintiff’s RFAs on Tran even though

Anderson had received Maestre’s RFA responses three months earlier. (Doc. No. 64-

3, ¶ 7.) Second, the February 1, 2019 Stipulation states Defendants have asked that

Maestre be relieved of his deemed admissions, omits Maestre responded to the RFAs

in July 2018, and states Maestre will be relieved of his admissions if he responds to

the RFAs by February 21, 2019. (Doc. No. 50, at 5–6.) The Stipulation is thus




7 During the hearing, Anderson twice told the Court that the Stipulation was
approved by the Court and resulted in a court order. (Tr. 25:5–7, 35:11–13.) This is
false—the Stipulation was not approved by the Court and did not result in a court
order.
                                         16
misleading in that it implies Maestre never responded to the RFAs. Moreover, if Tran

had known that Maestre responded to the RFAs a mere five days late in July 2018,

he likely would not have agreed that Maestre would be relieved of his “admissions”

only if Maestre served RFA responses, again, by February 21, 2019—over eight

months after the RFAs were first served in June 2018 and over four months after

they were inexplicably served again on Tran. Third and last, when the Court asked

Tran during the summary judgment hearing if Defendants had responded to the

RFAs, Tran was unable to inform the Court that Maestre had in fact responded.

(Doc. No. 109-3, at 12:3–13.) The combination of Anderson re-serving the RFAs on

Tran after receiving responses thereto, the Stipulation seemingly founded on

Maestre’s purported total failure to respond to the RFAs, and Tran’s unawareness at

the summary judgment hearing of Maestre’s July 2018 responses tends to suggest

Anderson did not inform Tran of Maestre’s RFA responses.

      More importantly, however, even if Tran was aware of Maestre’s responses to

the RFAs at the time of the February 1, 2019 Stipulation, the Stipulation in no way

justifies or excuses Anderson’s repeated failure to inform the Court that Maestre

responded to the RFAs in July 2018.

      At bottom, Anderson repeatedly misled the Court to believe that Maestre never

responded to the RFAs, and Anderson has not provided any explanation or

justification for his violation of his duty of candor, despite having the opportunity to

do so. Revocation of Anderson’s pro hac vice admission would be appropriate on this

misconduct alone.     Nevertheless, other misconduct also supports revocation of



                                          17
Anderson’s pro hac vice admission. In addition to his misrepresentations regarding

the RFAs, Anderson made misrepresentations to the Court regarding the FedEx

package he received from Maestre. Anderson first told the Court during the summary

judgment hearing that he “did not even open it or look at it.” (Doc. No. 109-3, at

14:15–16.) Then Anderson stated that he “did go through it” and he “didn’t say that

[he] didn’t read it”—directly contradicting his earlier statement. (Doc. No. 109-3, at

15:16, 16:13–14.) Anderson represented to the Court that the documents in the

package “didn’t make sense,” “weren’t responsive,” “did not correspond to any

discovery requests,” were “like phone book ads and things,” and were “just no value

in this case.” (Doc. No. 109-3, at 16:14–17:2.) This was patently false—there was not

a single “phone book ad” or anything of the sort. Instead, the package contained

Maestre’s responses to Plaintiff’s second requests for production and interrogatories,

and this fact would have been obvious from even the most cursory review of the

documents. (Doc. No. 77-1.) As with his misrepresentations regarding the RFAs,

Anderson has not offered any explanation for his misrepresentations regarding these

documents.

      Further, revocation of Anderson’s pro hac vice admission is warranted not only

because of his violations of his duty of candor, but also because of his unprofessional

conduct surrounding the preliminary injunction hearing. See A1 Procurement, 2015

U.S. Dist. LEXIS 174898, at *14 (identifying unprofessional conduct as a ground for

revocation of pro hac vice admission).    Although there is a dispute as to what was

said between Garcia and Anderson at Maestre’s aunt’s restaurant the day before the



                                          18
preliminary injunction hearing, it is indisputable that Anderson approached Garcia

at the counter and gave her the middle finger. This conduct is grossly unprofessional

and unjustifiable. What is more is that Anderson downplays this misconduct and,

once again, accepts no responsibility. Anderson described the incident during the

hearing as follows:

      It wasn’t nearly as heavy handed as counsel would like it to be. Quite
      frankly I was a little bit amused. You can see in the picture I’m actually
      laughing because I said, ‘You can leave this for [Maestre].’ And that was
      when I flipped the bird at them because they wouldn’t put him in contact
      with me and he was avoiding me.

(Tr. 31:7–12.) Likewise, Anderson approaching Maestre and Teran in the courthouse

hallway on the day of the preliminary injunction hearing, demanding their

identification, and taking photographs of their driver’s licenses is unprofessional—

regardless of whether it occurred before or after the hearing.8



8 Maestre first raised this identification incident in his declaration submitted prior to
the hearing on Defendants’ omnibus motion. (Doc. No. 116, ¶ 31.) Maestre’s
declaration also states that Anderson called him on two occasions after entry of the
summary judgment order and threatened to have Maestre and Teran arrested for
failing to comply with the order. (Doc. No. 116, ¶¶ 46–48.) Anderson submitted a
declaration in response, but he did not address either incident. (Doc. No. 122-2.)
During the hearing, the Court heard live testimony from Maestre as to both incidents.
(Tr. 51:6–52:5, 53:9–57:23.) The Court then allowed Anderson to cross examine
Maestre regarding both the identification incident and the post-summary judgment
phone calls. (Tr. 58:6–69:6.) Despite being offered this opportunity, Anderson’s
questioning primarily related to Maestre’s alleged noncompliance with the Court’s
summary judgment order—Anderson asked limited questions as to the telephone
calls but did not ask any questions regarding the identification incident at the
courthouse the day of the preliminary injunction hearing. After giving Anderson a
sufficient opportunity to cross examine Maestre as to his truthfulness and bias—and
as Anderson had the opportunity to, but did not, address the identification incident
or the post-summary judgment phone calls in his responsive materials—the Court
declined to allow Anderson to put on additional evidence. Moreover, although the
Court stated during the hearing that it would allow Anderson until March 27, 2020
                                           19
      In sum, the Court deems that Anderson’s pro hac vice admission should be

revoked due to his violations of his duty of candor and unprofessional conduct

surrounding the preliminary injunction hearing.      Anderson misled the Court to

believe that Maestre never responded to the RFAs, failed to correct the Court’s

mistaken belief after it entered summary judgment in Plaintiff’s favor based solely

on the false notion that Maestre never responded to the RFAs, misrepresented to the

Court that the documents he received from Maestre were not relevant to this case,

gave the middle finger to Garcia when she could not or did not tell him where Maestre

was, and approached pro se defendants in the courthouse the day of the preliminary

injunction hearing, demanded their identification, and took photographs of their

driver’s licenses. Despite having notice of these grounds for potential revocation and

a meaningful opportunity to respond, Anderson has not accepted any responsibility

for his actions or otherwise provided any explanation or justification for his

misconduct. In fact, Anderson’s conduct before the Court—in attitude, lack of respect,

and gross lack of professionalism—is akin to that captured in the photograph of his

interaction with Garcia, supra.    “It is impossible, however, without reading the

testimony at some length, and thereby obtaining a knowledge of the setting in which

the objectionable matter occurred, to appreciate fully the extent of the misconduct.”

Berger v. United States, 295 U.S. 78, 85 (1935). Anderson’s conduct before this Court




to submit any telephone records as to the phone calls, the Court does not rely on or
consider the alleged calls in deciding whether to revoke Anderson’s pro hac vice
admission. Thus, any records relating to the same are not relevant to the Court’s
analysis.
                                         20
is the most contumacious the Court has experienced. He does not deserve pro hac

vice status. Therefore, the Court revokes Anderson’s pro hac vice admission.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that Defendants’ omnibus motion, (Doc. No.

106), is GRANTED in part, and the pro hac vice admission of Stephen L. Anderson is

REVOKED. The Court will address the remainder of Defendants’ omnibus motion in

a separate order.




                           Signed: March 6, 2020




                                           21
